    Case 5:21-cv-03185-SAC Document 6 Filed 08/31/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ANDRES PENA-GONZALES,

                             Petitioner,

           v.                                       CASE NO. 21-3185-SAC

STATE OF KANSAS,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. Petitioner has

filed a motion for leave to proceed in forma pauperis (Doc. 3),

which is granted. For the reasons explained below, the Court directs

Petitioner to show cause why this matter should not be dismissed

for failure to timely file this action.
Background

     In October 2012, a jury in Shawnee County convicted Petitioner

Andres Pena-Gonzales of rape, “aggravated indecent solicitation of

a child under 14 years of age[,] and furnishing alcohol to a minor

for illicit purposes.” State v. Pena-Gonzales, 2016 WL 1614025, *1-

2 (Kan. Ct. App. 2016) (unpublished opinion) (Pena-Gonzales I),

rev. denied April 17, 2017. The district court sentenced him to
life in prison without parole for at least 25 years. Id. at *3.

Petitioner pursued a direct appeal, but the Kansas Court of Appeals

(KCOA) affirmed his convictions and the Kansas Supreme Court (KSC)
     Case 5:21-cv-03185-SAC Document 6 Filed 08/31/21 Page 2 of 6




denied his petition for review.

      Petitioner then timely filed in state court a pro se motion

for habeas relief pursuant to K.S.A. 60-1507. Pena-Gonzales v.

State, 2020 WL 3487478 (Kan. Ct. App. 2020) (unpublished opinion)

(Pena-Gonzales II). The state district court summarily denied the

motion, and on appeal the KCOA affirmed the denial. Id. at *1.

Petitioner filed this federal habeas petition on August 19, 2021.

(Doc. 1.)

Petitioner’s “Motion for Enbanc [sic] and Instanter”

      Petitioner has filed a “Motion for Enbanc [sic] and Instanter,”

in which he explains that he wished to file a petition for review

asking     the   KSC   to     review   the    KCOA   decision     in   his   60-1507

proceedings. (Doc. 2, p. 1.) He further asserts that his efforts to

do so included filing a notice of appeal in the Shawnee County

District Court and writing a letter to his attorney requesting that

she file a petition for review. Id. However, Petitioner states he

has not heard back from either the district court or his attorney.

Id. According to Petitioner, when the COVID-19 pandemic hit, he had
no access to the law library for over 6 months and in February 2021,

he   was    placed     into    COVID-19      quarantine,   from    which     he   was

transferred to another facility and had no access to the law library

there until July 2021. Id. Thus, Petitioner is unsure whether he

has a petition for review pending in the KSC.

      The online records for the Kansas appellate courts do not

reflect a petition for review was filed in those proceedings. It is

unclear what relief Petitioner seeks through this motion that this
Court could grant. Thus, the motion is denied.
   Case 5:21-cv-03185-SAC Document 6 Filed 08/31/21 Page 3 of 6




Timeliness

     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     (d)(1) A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.
113, 119 (2009). The limitation period begins to run the day after

a conviction becomes final. See Harris v. Dinwiddie, 642 F.3d 902-
    Case 5:21-cv-03185-SAC Document 6 Filed 08/31/21 Page 4 of 6




07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.


28 U.S.C. § 2244(d)(2).

     The one-year limitation period also is subject to equitable
tolling “in rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (10th Cir. 2000) (citation omitted). This remedy

is available only “when an inmate diligently pursues his claims and

demonstrates   that     he   failure   to   timely   file    was   caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include, “for example, when a prisoner is actually

innocent,   when   an   adversary’s    conduct—or    other    uncontrollable

circumstances—prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 23 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631, 651 (2010). However, “[s]imple excusable

neglect is not sufficient.” Gibson, 232 F.3d at 808 (citation

omitted).

     Finally, there is an exception to the one-year time limitation
because of actual innocence. Despite its title, to obtain this

exception, Petitioner is not required to conclusively exonerate

himself. See Fontenot v. Crow, 4 F.4th 982, 1030 (10th Cir. 2021).
   Case 5:21-cv-03185-SAC Document 6 Filed 08/31/21 Page 5 of 6




Rather, Petitioner must come forward with “new reliable evidence—

whether    it   be     exculpatory      scientific     evidence,   trustworthy

eyewitness accounts, or critical physical evidence—that was not

presented at trial.” See Schlup v. Delo, 513 U.S. 298, 324 (1995).

He “must establish that, in light of [this] new evidence, ‘it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell 547

U.S. 518, 536-37 (2006) (quoting Schlup, 513 U.S. at 327).

     The KSC denied the petition for review in Petitioner’s direct

appeal on April 17, 2017. Petitioner did not request review by the

United    States     Supreme   Court,    so   the   one-year    federal   habeas

limitation period began to run on approximately July 18, 2017.

Petitioner filed his K.S.A. 60-1507 motion on January 8, 2018,

tolling the one-year federal habeas limitation period. At that

point,    approximately    174   days    of   the    one-year   federal   habeas

limitation period had expired, leaving 191 days remaining.

     The state-court proceedings on the 60-1507 motion concluded on

June 20, 2020, when the KCOA affirmed the denial. State court
records do not reflect that Petitioner filed a petition for review

in that case. Thus, the one-year federal habeas limitation period

resumed on June 21, 2020. It expired approximately 191 days later,

on December 29, 2020. Petitioner did not file his habeas petition

until August 19, 2021.

     The petition currently before the Court is not timely and is

subject to dismissal unless Petitioner can demonstrate grounds for

equitable or statutory tolling or unless Petitioner can establish
that the actual innocence exception to the time limitation applies.

The Court directs Petitioner to show cause why his petition should
   Case 5:21-cv-03185-SAC Document 6 Filed 08/31/21 Page 6 of 6




not be dismissed as time-barred.

    IT IS THEREFORE ORDERED that Petitioner’s “Motion for Enbanc

and Instanter” (Doc. 2) is denied.

    IT IS FURTHER ORDERED that Petitioner’s motion for leave to

proceed in forma pauperis (Doc. 3) is granted.

    IT IS FURTHER ORDERED that Petitioner is granted until and

including October 1, 2021, in which to show cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this

action should not be dismissed due to his failure to commence it

within the one-year time limitation.


    IT IS SO ORDERED.

    DATED:   This 31st day of August, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
